People v Harris (2016 NY Slip Op 06743)





People v Harris


2016 NY Slip Op 06743


Decided on October 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2016

Friedman, J.P., Richter, Feinman, Kapnick, Kahn, JJ.


1884 3273/05

[*1]The People of the State of New York, Respondent,
vShamont Harris, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Ronald Alfano of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Order, Supreme Court, New York County (Analisa Torres, J.), entered on or about May 11, 2012, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant's argument that the court's assessment of points under the risk factor for a prior violent felony was not supported by sufficient documentation is unpreserved and we decline to consider it in the interest of justice. In any event, we find that the case summary was reliable hearsay that constituted clear and convincing evidence to support this point assessment (see People v Mingo, 12 NY3d 563, 572-573 [2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2016
CLERK